Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (U.S. Pub 2014/0172756 A1).
Claim 1
A computer-implemented method for minimizing reevaluation of a ground truth corpus in response to concept drift, comprising:
generating a knowledge graph using a ground truth corpus, wherein the knowledge graph includes concept nodes, context definition nodes, and document nodes, wherein each concept node has one or more edges to a context definition node and to a document node ([0013], line 8-9, “... a feature... may be defined as a concept...” [0031], “... storage 108 contains the ontology 110, corpus 114, feature store 115, ML models 116, and evidence classification 117... An ontology formally represents knowledge as a set of concepts within a domain, and the relationships between those concepts... Evidence classification 117 stores relationships between evidence from the corpus 114, the question context, and the predictive features....” [0038], line 17-18, 34-37, “.. All of these features may rely on underlying data (supporting evidence), which changes very frequently...” “... the correlation between the feature and the underlying data...” <examiner note: an ontology includes a) feature/concept nodes, b) question text/document nodes have relationships/edges/links to feature/concept nodes, and c) evidence/concept definition nodes have relationship/correlations with feature/concept nodes>);
updating a context definition node in the knowledge graph based on context drift ([0038], line 17-18, 34-37, “.. All of these features may rely on underlying data (supporting evidence), which changes very frequently...” “... the correlation between the feature and the underlying data...” <examiner note: evidence/concept definition changes (i.e., concept drift) that effect to concept/feature nodes>);
identifying edges between the updated context definition node and concept nodes affected by the updated context definition [0038], line 34-37, “... the correlation between the feature and the underlying data to know that significant changes in the data will affect the feature score...” [0041], line 1-2, “... At step 410, the QA application 112 identifies evidence linked to relevant features...” <examiner note: the correlation/relationship/edges between the underlying data/evidence/context definition node and feature/concept node>); and 
identifying edges between the affected concept nodes and corresponding document nodes to identify document nodes affected by the context drift ([0041], line 10-14, “... The degree of impact a supporting evidence article has on a question may be determined by the features influenced by the article and the weight assigned to those features by the machine learning model in use for the specific use case...” [0031], line 26-29, “... If a change is detected, and the QA application 112 determines that the change undermines a degree of confidence in response generated using the evidence, the QA application 112 may reprocess the questions...” <examiner note: a change in evidence/context definition node has effect on question/document node via feature/concept node>); and 
reevaluating documents in the ground truth corpus corresponding to the affected document nodes pursuant to updating the ground truth corpus to compensate for the context drift ([0031], line 26-29, “... If a change is detected, and the QA application 112 determines that the change undermines a degree of confidence in response generated using the evidence, the QA application 112 may reprocess the questions...”)
Claim 2
Claim 1 is included, Clark further discloses further comprising: presenting passages of the ground truth corpus corresponding to the affected document nodes at a user interface for reevaluating the passages in the ground truth corpus ([0031], line 26-29, “... If a change is detected, and the QA application 112 determines that the change undermines a degree of confidence in response generated using the evidence, the QA application 112 may reprocess the questions, or alert users to the change ...”)
Claim 3
Claim 2 is included, Clark further discloses wherein the passages within the ground truth corpus corresponding to the affected document nodes are presented for reevaluation in priority order ([0038], “... the QA application 112 implements a confidence score which indicates the overall confidence that a change in the evidence will result in a change in the answer...” [0039], “... The QA application 112 may monitor both missing (identified, but not existent) and existing evidence. The QA application 112 may note when a feature has identified highly relevant evidence which does not exist, or where it does not have sufficient evidence to produce a meaningful confidence score...”)
Claim 4
Claim 1 is included, Clark further discloses wherein updating a context definition node in response to concept drift comprises: receiving a set of one or more new context definitions [D]; and if a new context definition [Di] of [D] related as a refinement to an existing definition node [E], add a node for [E] to the set of context definition nodes [D] ([0039], line 1-5, “... The QA application 112 may monitor both missing (identified, but not existent) and existing evidence. The QA application 112 may note when a feature has identified highly relevant evidence which does not exist, or where it does not have sufficient evidence to produce a meaningful confidence score...” [0040], line 1-5, “... [0040] Additionally, the QA application 112 may generate a subset of the corpus 114 which contains just those pieces of evidence, such as documents, which are both relevant and have a significant impact to a given question...”)
Claim 5
Claim 1 is included, Clark further discloses wherein updating a context definition node in response to concept drift comprises: receiving a set of one or more new context definitions [D]; and if a new context definitions [Di] succeeds a set of existing context definitions [E1 ...En], add a node for each [E1 ... En] to the set of context definition nodes [D] [0040], line 1-5, “... [0040] Additionally, the QA application 112 may generate a subset of the corpus 114 which contains just those pieces of evidence, such as documents, which are both relevant and have a significant impact to a given question...”)

Claim 1 is included, Clark further discloses wherein updating a context definition node in response to concept drift comprises:  receiving a set of one or more new context definitions [D]; and if a new context definition [Di] is independent of a set of existing context nodes [E], refrain from adding a node to [D] ([0040], line 1-5, “... [0040] Additionally, the QA application 112 may generate a subset of the corpus 114 which contains just those pieces of evidence, such as documents, which are both relevant and have a significant impact to a given question...”)
	Claim 8-13 are similar to claim 1-6, claim 15-19 are similar to claim 1-5. Claim 8-13 and 15-19 are rejected based on similar reason.
Allowable Subject Matter
Claim7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167